 

 

Case 19-22667-jra Doc 4 Filed 09/24/19 | Page’ 1 of 9

Ears

  

gece oe:

     

Debtor 1 ~ John B Hicks Tefen for So dine
First Name Middie Name Last Name oO Check if this is an amended
plan, and list-below the

Debtor 2 Beth J Hicks cine fe

 

sections of the plan that have ~_

 

 

 

 

 

 

{Spouse, if filing) First Name Middie Nama Last Name SORUUE]S # ura First Maine: unas HBOEN changed.» sean
United States Bankruptcy Court forthe: Northern District ofindiana — Jaf alee DENMUDIY GUTS pen ea eters he oe et
{Siate) . . : vaeteenney
Case number 19 - not fee 7 —_
(i known} poe

 

Official Form 113 cents Loo oo 5 .
_ Chapter 13 Plan . i | we Tile? 1 ueTE

 

 

12h7

   

mm Notices -

 

To Debtors: This form sets out options that may be appropriate in some cases,-but the:presence:of an ‘option.on the-form:does.-22 72-277".

not indicate that the option is appropriate in your circumstances or that it is permissible in your judiciat.district... . . week we

Plans that do not comply with local rules and judicial rulings may not be confirmable.
In the following notice fo creditors, you must check each box that applies. ee

To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

You should read this plan carefully and discuss it with your attorney if you have one in this bankrupicy case. If you
do not have an attorney, you may wish te consult one.

lf you oppose the plan's treatment of your claim or any provision of this plan, you or your attorney must file an objection

to confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered bythe... -.-... 0 Gen 2 ee

Bankruptcy Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is
filed, See Bankruptcy Ruté 3015. tn addition, you may need te file a timely proof of claim in order to be paid under any

plan.

The following matters may be of particular importance. Debtors must check one box on each fine to state whether or not the
plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the
provision will be ineffective if set out later in the plan. : ot

 

 

41.1 | Alimit on the amount of a secured claim, set out in Section 3.2, which may result in a partial Included | [1] Not inciuded-
payment or ne payment at all to the secured creditor . ,

4.2 | Avoidance of 2 judicial lien or nonpossessory, nonpurchase-money security interest, set out in included | [] Not included
Section 3.4 :

 

4.3 | Nonstandard provisions, set out in Part 8

 

 

 

 

CF ineluded Notincluded |

 

 

   

: ; Flan Payments and Length of Plan

2.1 Debtor(s) will make regular payments to the trustee as follows:

$ 2,450.00 Per monihs for 60 months

 

if fawer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the payments to creditors
specified in this plan

2.2 Regular payments to the trustee will be made from future income in the following manner:
Check alf that apply.
Official Form 113 Chapter 13 Plan page 1

 

 
Case 19-22667-jra Doc4 Filed 09/24/19 Page 2of9

vance +GasesNumberss 19 -

=/sDebtor-~ 2: John’ B Hicks-and Beth J-Hicks <--- ves siti as
a Debtor(s) will make payrnents pursuant to a payroll deduction order. Dor 2b ee
Debtor(s} will make payments directly to the trustee.
£1 Other (specify method of payment}:

 

2.3 Income tax refunds,

Check one. wet
(1 Debtor(s) will retain any income tax refunds received during the plan term. .. -.
1 Debtor{s) will supply the @ustee with a copy of each income tax return filed during the: plan tem wathin’

will turn over to the trustee all income tax refunds received during the plan ferm.. @r: i
&l Debtor(s) wilt treat income tax refunds as follows: m
- net federal & state income tax refunds in excess of $750.00 per year for 1st 3-years shall. be-tumed-overcto -T rustee for:distribution cissrc rca wis aa

fo durin die oten tere:

 

Veil petan: ne sngore fay folie 6

     

     

 

2.4 Additional payments. : OP Ca th.

Check ana.
fd None. iF “None” is checked, the rest of § 2.4 need nof be completed or reproduc.

 

 

 

 

 

34 Maintenance of payments and cure of default, ifany.
Cheek one. , Lot
Ol None. /f “None” is checked, fhe rest of § 3.1 need nat be compieted c or reproduced!

The debtor(s) will maintain the current contractual installment paymenis on the secured claims listed below, with any changes required by the
applicable contract and noticed in conformity with any applicable ules. These payments will be disbursed either by the trustee or directly by
the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in Zull through disbursements by the trustee, with
interest, if any, at the rate stated. Uniess otherwise ordered by the court, the amounts listed on a proof of claim filed before the filing deadline
under Bankruptcy Rule 3002(c} control over any contrary amounts listed below as to the current installment payment and arrearage. In the
absence of a contrary timely filed proof of claim, the amounts stated below are. controlling. If relief from the automatic stay Is ordered as to any

__ item of collateral listec in this paragraph, then,-.unlless otherwise ordered by the court, all payments under: this paragraph-as. to that collateral... ....)
will cease, and all secured claims based on that collateral will no longer be treated d by the plan. The final column includes only payrnents .

disbursed by the trustee rather than by the debtor(s).

 

  

 

 

Farg
Mortgage Hame § 1,295.69 § 31,320.00 O%  . $ 522.00 $ 109,061.40
Disbursed by:
EaTrustee
ODebior

Insert additional claims as needed.

3.2. Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.
1 None. if “None” is checked, the rest of § 3.2 need not be campieted or reproduced.
The remainder of this paragraph will be effective only if the applicable box. in Part 1 of this pian is checked.

E] The debtor(s) request that the court determine the value of the secured ‘claims listed below. For each non-governmental secured
claim listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of
secured claim. For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim
listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each
iisted claim, the value of the secured claim will be paid in full with interest at the rate stated below.

The portion of any allowed claim that exceeds the amount of the secured claim will be ireated as an unsecured claim under Part 5 of
this plan. If the amount of a creditor's secured claim is listed below as having no value, the creditor's allowed claim will be treated in

Official Form 113 Chapter 13 Plan page 2

 
 

  

Case 19-22667-jra Doc4 Filed 09/24/19 Page 3of9

Debtor ‘John B Hicks and Beth J Hicks Mand ae aoxs sGase-Numbers 19 -
: its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered-by: :the.. court the amount of the: creditor's totalvias on

claim listed on the proof of claim controls over any contrary amounts listed in this paragraph... -...-0 -F clin Lui. 2. nF Ln Libary An nL.

 

The holder of any claim jisted below as having value in the column headed Amount.of secured claim willretain.the-lien.on the:propertyic ciscaser sseceiarcs
interest of the debtor(s) or the estate(s) until the earlier of. shoe oe

serene at Hep aninbeses ce ntmtqn: a

 

PIE Nan? neTeTTunen PmoOA? MOST pan

{a} payment of the underlying debt determined under nangankruptcy law, ors: sevraers or ine inrerive
(6) discharge of the underlying debt under 11 U.S.C. $1 4328, at which time the lien-willterminate-and:-be-released by the:creditor:

     

“_eawAmountiofce.. > -Amountof.
_«Chaims: senior to
“creditor's claim |

     
 
 
 

    

sinterest.: ‘Monthly

  

Name of creditor “ : ¥ Estimated. amount | Collateral
a) mos creditor's’ total .

, “claim

 
   
  

 

 

 

 

 

 

 

  

  
 

 
 

 

 

Dept of HUD $ 21,972.48 home - $ 192,000.00 5 193,715.99 $ 0.00 0% ¢° G. O00: $8  . 78250.00.
Indiana Depariment oa i : |
-of Revenue $ 1,977.87 home $ $ > 1,977.87) 4% Ge 36.43>$ 947 52185.80-
‘Village Green oR co |
‘Homeowner's -. - -
Association 3 300.00 home | $ $2 300.00. ..0% 5.00.8  7L04300,00.
: 2014 Ram
Regional Acceptance 1500 Motor : oo
—. .. Corporation. § 12,997.00 Vehicle - _-$ 12,997 00-7. 0.00 $ 212,997,007 5% 245.272 § iP AeTE.208
2014 Ford - :
‘ Escape Tasann
Ford MoterCompany .$ — .6,600.00 © Motor Vehicle $ 6,600. 00srdguotor Vorddiy $ = 6,600-00..5% mach veil24:55 > § 3 m4e23.00e

 

 

DOUSEGSIE GIS E TIT r aa romerreris: ap PRORMIEYT : . . 1

insert additional claims as needed,

we 3 Secured claims. excluded from 11.U.8.C. $506. oe a . Cae
Cheek one.

ra EI! None. if “None” k is checked, the rest of § 3.3 need not be completed orreproduced, © = - © = om

 

 

O1 The claims listed below were either:
(1) incurred within 910 days before the pétition date and secured by a purchase money security interest in a motor vehicle acquired
for the personal use of the debtor(s), or

 

(2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by the trustee or
directly by the debtor(s), as specified below. Unless otherwise ordered by the court, the claim amount stated on a proof of claim filed before -
the filing deadline under Bankruptcy Rule 3002(c) controls aver any contrary amount listed below. in the absence of 4 contrary timely filed
:....preof of claim, the-amounts stated-below are controlling. The final column includes only payments disbursed by the trustee rather than.by:the, 22; 20 c0 0

debtor(s)”

 

   

 

 

 

Disbursed by:
O Trustee
0) Debtor

$ % § %
Disbursed by:
£1 Trustee
C] Debtor

insert additional claims as needed. :

3.4 Lien avoidance.

Check one.

CI None. if “None” is checked, the rest of § 3.4 need not be completed or reproduced.
The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

(& The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair exempiions to which the
debtor(s) would have been entitled under 11 U.S.C. § 522(b). Unless otherwise ordered by the court, a judicial lien or security interest
securing a claim listed below will be avoided to the extent that it impairs such exemptions upon entry of the order confirming the plan. The
amount of the judicial lien or security interest that is avoided will be treated as an unsecured claim in Part 5 to the extent allowed. The
amount, if any, of the judicial fien or secutlty interest that is not avolded will be paid in full as a secured claim under the plan. See 11 U.S.C.

Official Form 113 Chapter 13 Plan page 3

 
 

 

 

 

 

Case 19-22667-jra Doc4 Filed 09/24/19 Page 4of9

Debtor John B Hicks and Beth J Hicks

eM Spi as

-Gase-Number:< 19 -

§ 522(f) and Bankruptcy Rule-4003(q). ff more than one lien is to be avoided, provid. sie Joformation.separately foreach diene cies: i 0 Ge

°  sinformation regarding ua :

_ lien or’ security. interest -

Name of creditor
~ Midland Funding, LLC
Collateral

‘home

Lien identification (such as
judgment date, date of lien
recording, book and page.
number)

O6/16/2017

-f, Subtract line-e from line d oo $

“Calculation of lien avoidance 2"...

 

a. Amount of fien

b. Amount of all other liens
c. Value of claimed exemptions +§ - 38,000.00
gers 230,686.96

d. Total of adding lines a, b, and ¢

@, Value of debtor{s)’ interest in propeity $

    
   

som
ASM eunne?

Extent of exemption impairment (Check applicable box):
&] Line fis equal te or oF greater than line a,

‘The entire lien is avoided. (Do not complete the next column.}

Ci Line fis less than fine a.

A portion of the lien is avoided. (Complete the next column.

 
  

, -secured claim

Gndiiser1s492,000-00i.<}

192,000.00 | ; claim

yoatment: ofrremaining:

Amount of secured claim
after avoidance (line a minus
line) oo: = Amount of er

 

od Tetine nvicivis Heme fre pine te:

Monthly! payment on secured

seman ean nee

jerven aa recur mrt ay

$ 2 oe Nareivirsard

_ Estimated tofal payments on
‘secured claim

 

Name of creditor
IMC Credit services, LLC
“ Goltaterat
“home

Lien identification (such as
judgment date, date of lien
recording, book and page
number)

06/16/2017

 

Amount of secured claim
after avoidance (line a minus
line f}

 

Interest rate (if applicable)

 

a. Amount of lien $ 4,357.81

b. Amount of all other liens . § 179,000.00
‘Gas efclomed exampiors a8 98,000.00.

d. Total of adding lines 4, 6, and c $ 278,357.81

e. Value of debtor(s)' interest in property -$ 492,000.00

f. Subtract line e fram Line d $ 26,357.81

%
Nionthiy payment on secured
claim
3

 

Extent of exemption impairment (Check applicable box):
Line fis equal to or greater than line a.

The entire lien is avoided. (Do not comptefe the next column.)

0 Line fis Jess than line a.

A portion of the lien is avoided. (Complete the next column.)

 

Estimated total payments on
secured claim

 

lnsert additional claims as needed.

3.6 Surrender of collateral.

Official Form 113

Chapter 13 Plan

page 4

 

Ppt PP Lip te tees

 
Case 19-22667-jra Doc4 Filed 09/24/19 Page5of9

~ Debtor John B Hicks and Beth J Hicks ae ions eas +Gase-Numbers= 19 -
Check one. Geis ae
I None. if “None” is checked, the rest of § 3.5 need nof be completed or reproduced. 2) floc :2 euecne oe rsklis DID iieuat ied es unites i ices

 

C1 The debtorfs) elect to surrender to each creditor listed below the collateral thafsecures:the creditor's:claim:.-7The-debtar(s} request thatue tur amemie ut
upon confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated -as:to" the-collateral only:and that-the stay-under $1801. 167:+- 5 :
be terminated in all respects. Any allowed unsecured claim resulting from the disposition of-the. collateral.will.be-treated in PariS:: s.08.. 0 222%o5
below, nso,

 

   

“Name‘of:creditor, ae

 

 

 

 

’ insert additional claims as needed

 

: Treatment of Fees and Priority Claims.

 

 

44 General wep MRUEEGS IEE

Trustee's fees and all allowed priority claims, including domestic support obligations-other tharrthose” treated: Ged. Sewilkbe: paid: cin futhewithout::3>
_ postpetition interest.

 

 

4.2 ‘Trustee’ s fees . . Se ee ce isEtre

_ JTtustee’s fees are governed by statute and may change during the course of the case: but are estimated:to. be.4.5. % at fplan; payments; and. Souvet. Line
- during the plan term, they are estimated to total $ Sts. 00 UNINC Te DIEM Te|ny., WIGY STS SETUNBIER Hy TOTAE EYE TERUE

 

43 “Attorney's fees | . ‘ cep ape eee memo”

The balance of the fees owed to the attorney for the debtor(s) is estimated to be $_4.000.00 .. --... - eo a 0 2 LL ve oe

44 Priority claims other than attorney's fees and those treated in § 4.5. .

Check ane.

CU None. ff “None” is checked, the rest of § 4.4 need not be completed or reproduced.
i The debtoris) estimate the total amount of other priority claims to be $0.00 .
45 Domestic Support obligations assigned or owed toa governmental unit and paid less. than full amount.

Check one. , . ,
BJ None. ff “None” is checked, the rest of § 4.5 need not be completed or reproduced. . ~ :

(J The allowed priority claims listed below are based on a domestic support obligation that has been assigned to or is owed to a
governmental unit and will be paid less than the full amount of the claim urider 11 U.S.C. § 1322(a)(4}. This plan provision
requires that payments in § 2.1 be for a term of 60 months; see 11 U.S.C. § 1322(a}(4).

 

 

 

 

 

Insert additional claims as needed

F ae Treatment of Nonpriority Unsecured Claims

 

 

5.1 Nonpriority unsecured claims not separately classified.

Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the
option providing the largest payment will be effective. Check ail that apply.
Bl The sum of $0.00 .

O % of the total ammount of these claims, an estimated payment of

 

C1 The funds remaining aiter disbursements have been made to ail other creditors provided jor in this plan.

Official Form 113 Chapter 13 Plan : page 5

 
Case 19-22667-jra Doc4 Filed 09/24/19 Page 6of9

Debtor John B Hicks and Beth J Hicks ITU inom cuces xGase-Numberms 19+

 

  
 

 

ifthe estate of the debtor(s) were liquidated under chapter 7, nonpriovity unsecured:claims:woule:be paid approximateiysiurzer
Regardless of the options checked above, payments on allowed nonpriority unsecured:claims:will:be:made-in sat least-thissamount.

 

§2 Maintenance of payments and cure of any default on nonpriority unsecured:claims:-Checkvonests anc CuTn mo sie NTE oo TOES Ten

Bd None. /f “None” is checked, the rest of § 5.2 need not be completed or reproduced. i* Aiur” es cherhed te resto. © 2.2 yeect nol be Guronieted ur ren:

Ci The debtor{s} will maintain the contractual installment payments and cure any. default.in. payments.onthe.unsecured claims.disted below... i.
on which the fast payment is due after thefinal plan payment, These payments willbe disbursed.either-by the-trustee or directly:by the...
debtor(s), as specified below. The claim for the arrearage amount will be paid_in-fullias. specified, below.and disbursed by the trustee...
The final column includes only payments disbursed by the trustee rather than by-the-debtar(s).: ri

   
       
 

   
 
  

‘Name-of creditor” oe Current.installmen

     

Disbursed by:
1 Trustee
Debtor

 

$ $ $ : -
Disbursed by:

O Trustee _
-O Debtor . ee

 

dana et abate ibe 2 ntact la |

insert additional-claims as needed.’

5.2 Other separately classified nonpriority unsecured claims. Check one.

Bd None. If “None” is checked, the rest of § 5.3 need nof be completed or reproduced.
Do The nonpriority unsecured allowed claims listed below are separately classified and will be treated as follows

-Name: of creditor .., Basis for-separate classificatio
cand:treatment

       

 

insert additional claims as needed.

 
 

; Executory Contracts and Unexpired Leases

The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts
and unexpired leases are rejected. Check one. oo
‘Bd None. ff “None” is checked, the rest of § 6.1 need nat be completed or reproduced.

(0 Assumed items. Current installment payments will be disbursed sither by the trustee or directly by the debtar(s}, as specified below, subject
te any contrary court order or rule. Arrearage payments will be disbursed by the trustee. The final column includes only payments
disbursed by the trustee rather than by the debtor{s). .

     
  
     
 

Current instaliment
paymerit SS 28

 
  
  
    
 

  

“Amount of .
/ arrearage to
“be paid: :

_ Description of lea Treatment of.arrearag
“property-or-executo whe :
‘-eohtract oon

      
 

 

: “(Refer to other plan:
“Section if applicable)

 

 

Official Form 1743 Chapter 13 Plan page 6

 
Case 19-22667-jra Doc4 Filed 09/24/19 Page /7of9

Debter - John B Hicks and Beth J Hicks STHOH nas eet ae «Case-Numbers 19 -
Disbursed by:
CO Trustee ot
LJ Debtor eur

 

 

 

Disbursed by:
1 Trustee z
Tones momen paar , | Deabtor(s) - : , bet LELAND?

 

   

 

Vesting of Property o7 the Estate ©

7.1 Property of the estate will vest in the debtor{s) upon

 

_ Check the applicable box:

TDetian ceetessinn

O plan confirmation.

“ene ’ Blentry of discharge. vitae . | pantry of diecharrie
Dother__ ae

Nonstandard Plan Provisions

   

§.1 Check “None” or List Nonstandard Pian Provisions
None. i “None” is checked, the rest of Part 8 need not be completed or reproduced. Ber gee SET et

Under Bankrupicy Rule 3075(c), nonstandard provisions must be set forth below. A nonstandard provision is a-provision not atherwise included in the
Official Farm or deviating from it, Nonstandard provisions set out elsewhere in this plan are ineffective.

The following pian provisions will be effective only if there is a check in the box “included” in § 1.3.

be

Signature(s}:

 

 

9.1 Signatures of Debtor(s) and-Debtor{s)’ Attorney

if the Debtor(s) do not have an aiforney, the Debtor(s} must sign below; otherwise the Debtor(s) signatures aré optional, The attorney for the Debtor(s), if any,
Signature of Debidet ae "Signature of Debtor 2

_ Executed on September 19, 2079 , Executed on September 19, 2019
MM /DDIYYYY MM /DDIYYYY

 

 

 

Date September 19, 2019

 

Official Form 113 Chapter 13 Plan page 7

 
 

Case 19-22667-jra Doc 4 Filed 09/24/19 Page 8 of 9

~ Debtor John B Hicks and Beth J Hicks SATE Su. ha 2 HEE ~Case-Numbercs 19-

Signature of Attorney for Debtor(s} PeMM EDDA: tt

   

By filing this document, the Debtor(s}, if not represented by an attorney, orthe Attorney for Debtor(s)“. 6°- & om oon
also certify{ies} that the wording and order of the provisions in this Chapter 13. plan-are identical-to-.: seed

 
   

those contained in Official Form 113, other than any nonstandard provisions.included:in Part 8.72 :

  

1

 

 

Official Form 113 Chapter 73 Plan page &

 
Case 19-22667-jra Doc4 Filed 09/24/19 Page 9of9

  

Exhibit: Total Amount of Estimated Trustee Payments —

_The following are the estimated payments that the plan requires the trustee-to.disburses If therecis any. difference!between:theamountssettisiss- icc

wl Thies Gash Ghefs oe The Pa Per Sr.

out below and the actual plan terms, the plan terms control. LL wre ni ote!

cured crehOG,061 460.sccnan + 6 tora

 

a

a. Maintenance and cure payments on secured claims (Part 3, Section 3. ftotalmans

b, Modified secured claims (Part 3, Section 3.2 tatah $0... oe 24,675.00 -

 

-c, Secured claims excluded from 14 U.S.C, § 506 (Part 3, Section 3.3 total. ==

 

d, Judicial Jiens or security interests partially avoided (Part 3, Section 3.4 tofaly"-*-* “-°

Acivss alee flingi i ines
SYies Urrscsasee tr wt. tears

 

-e. Fees and priority claims (Part 4 tofal

   

f. Nonpriority unsecured claims (Part 5, Section 5.1, highest sfated amount) -...-—- wineneceee ety wena wieseertinn (aD Seeded GT Eade

g. Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 totah oo Bitte tte OOO 5 wee as
h. Separately classified unsecured claims (Part 5, Section 5.3 fotal) Aetturusiiy sineiiits pttcemriisans (Gere tenop sarran (OQses
i. Trustee payments on executory contracts and unexpired leases (Part 6, Section6.7 fofail)" og Soe Te,

j. Nonstandard payments (Part &, total) coc enna cee oe + $.. - 0.00

 

Total of lines a through j é $ 144,351.40

 

 

 

Official Form 113 Chapter 73 Plan ~ Exhibit page 7

 
